DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest an extreme ultraviolet (EUV) lithography system, comprising: a vane bucket module, comprising: a collecting tank having a cover, the cover comprises a plurality of through holes, and thicknesses of edges of the cover is greater than a thickness of a center of the cover; and a temperature adjusting pack surrounding the collecting tank, wherein the temperature adjusting pack comprises a plurality of inlets aligned with the through holes.
Riepen et al (US 2015/0338753) teaches an EUV radiation source (fig. 11 par. 204) comprising: a vane bucket module 46 (fig. 11 par. 204) comprising a collecting tank 81 having a cover 82, the cover comprises a through hole 83, and thicknesses of edges of the cover is greater than a thickness of a center of the cover 88 (FIG. 18 par.’s 277-280); and a temperature adjusting pack for heating the collecting tank (par. 279).
Hironobu teaches an EUV radiation source comprising: a vane bucket module comprising a collecting tank and a plurality of through holes (fig.’s 2 and 9, abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W KREUTZER/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        4/2/2021